DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 September 2022 has been entered.
 
Status of Claims
Claims 1-4 and 7-55 of US Application No. 16/118,970 are currently pending and have been examined. Applicant previously canceled claims 5 and 6.
	
Response to Arguments
Applicant’s arguments, see REMARKS, filed 29 September 2022, with respect to the rejection of claims 1-14, 17-44 and 46 under 35 USC § 101 have been fully considered but are not persuasive. The rejections of claims 1-14, 17-44 and 46 are maintained. 

Examiner’s Response: Applicant’s claims do not recite any of the judicial exceptions
Applicant argues that the claims do not recite any of the judicial exceptions because 1) Examiner has not evaluated the claims as a whole, 2) map information in digital form cannot be used mentally, 3) Examiner’s reasoning does not give proper weight to the claim requirements, 4) Examiner has not properly applied case law, and 5) transformation of the map information demonstrates the practicality of the claims. 
Examiners should determine whether a claim recites an abstract idea by (1) identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea, and (2) determining whether the identified limitations(s) fall within at least one of the groupings of abstract ideas listed above. If the identified limitation(s) falls within at least one of the groupings of abstract ideas, it is reasonable to conclude that the claim recites an abstract idea in Step 2A Prong One. The claim then requires further analysis in Step 2A Prong Two, to determine whether any additional elements in the claim integrate the abstract idea into a practical application. See MPEP 2106.04(a). The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. See MPEP 2106.04(a)(2)(III). If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See MPEP 2016.04(a)(2)(III)(B). Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer"). See MPEP 2016.04(a)(2)(III)(C).
Applicant’s argument that Examiner has not evaluated the claims as a whole is not persuasive. The Examiner has previously identified “transforming the grid to a directed graph comprising vertices and edges”, “generating an improved tour that entirely traverses the directed graph by traversing each edge, wherein the improvement to the tour comprises at least one of optimality and usability”, “wherein generating the improved tour further comprises identifying an edge as a bridge if traversing that edge breaks the directed graph into two unconnected graphs so that the improved tour does not traverse the identified edge”, and “generating at least one improved survey route based at least in part on the improved tour” as limitations that fall within the abstract idea grouping because each of these limitations may be performed mentally. With respect to transforming the grid, Examiner first notes that this limitation is interpreted as having two separate components. A first component is a transformation of the nodes and links of the grid to a directed graph having vertices and edges. The second component is the directed graph being embodied as a data structure. Examiner further notes that the directed graph, even when embodied as a data structure, is still just a collection of vertices connected by edges.  A person having a grid comprised of nodes and links (e.g., in their memory or on paper) can transform the grid to a directed graph merely by correlating the nodes and links of the grid to vertices and edges, respectively, to create the directed graph and by adding vector information for the edges. This can be performed in the mind. To support the argument that Examiner has not evaluated as a whole, Applicant first argues that Examiner has inappropriately singled out transforming the grid map out of many other steps and operations recited in the claim. However, Examiner notes that this is precisely what is called for when identifying an abstract idea. “Examiners should determine whether a claim recites an abstract idea by (1) identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea.” See MPEP 2106.04(a). Examiner has identified transforming the grip map as a specific limitation that recites an abstract idea, i.e., mental process. Further, Applicant argues that Examiner has not considered the claim context which requires that the map information is digital and that the directed graph is a data structure. However, the underlying grid information being digitized information and the directed graph being embodied as a generic data structure is merely placing the mental process, i.e., transformation, in the context of a computer environment. The digitized map information is just a collection of nodes and links. This collection of nodes and links is still comprehensible in the human mind when this information is in a non-digitized form, such as a mental image or drawing of the nodes and links. Similarly, after transformation to the directed graph, the vertices and edge information is still comprehensible in the human mind, such as via a mental image or drawing. Embodying the directed graph as a data structure does not make the underlying directed graph information incomprehensible in the human mind. In other words, the underlying map information and directed graph information can be visualized and analyzed in the human mind and the transformation can still be performed in the human mind. The transformation is still a mental process even though other claim limitations place the transformation in the context of being performed by a computer. Therefore, transforming the grid to a directed graph is directed to a judicial exception.

Applicant’s argument that map information in digital form cannot be used mentally is not persuasive. To support their argument, Applicant asserts that Examiner’s interpretation for transforming the digital grid map to a directed graph as a mental process is not reasonable because a person of ordinary skill in the art would understand that digitized map information is not an image that can be interpreted by a human and that a directed graph is a data structure. Examiner is not interpreting the claimed digitized map information structure as an image. Examiner is interpreting “transforming the grid to a directed graph comprising vertices and edges” as a mental process. The map information, even though claimed as digitized, is merely a collection of nodes and links which is comprehensible to the human mind. A person having the node and link information may transform this information by correlating the nodes and links to vertices and edges, respectively, of the directed graph. The person may also mentally add vector information. This correlation of grid information to directed graph information and addition of vector information can be performed in the human mind. While not necessary, the person may use pen and paper as an aid in performing this transformation, such as by drawing the grid and then using this drawing to draw corresponding vertices, edges, and vector information. As noted above, the transformation is still a mental process even though other claim limitations, such as digitized map information and a directed graph data structure, place the transformation in the context of being performed by a computer. With respect to the remaining claim limitations that Examiner has identified as mental processes, the digital nature of the information does not alter Examiner’s analysis. A person having mental knowledge of the vertices, edges, and vector data, i.e., a mental map, can use that knowledge to mentally generate a tour that traverses the vertices and edges. While not necessary, the person may use pen and paper as an aid in performing this tour generation by generating an actual map. The person can mentally identify an edge as bridge using the mental map or actual map. After mentally generating the tour, the person may use the same correlation between nodes and links to vertices and edges performed in the initial transformation to generate a route for traversing the nodes and links of the map information. In all of these steps, the information being in some digitized format merely places the mental processes in the context of being performed on a computer. In summary, Examiner is not interpreting the digitized information as a visualization of the digital information, as suggested by Applicant. Rather, Examiner is interpreting certain limitations as being capable of performed mentally or, if desired or beneficial, with the assistance of pen and paper. 

Applicant’s argument that Examiner’s reasoning does not give proper weight to the claim requirements is not persuasive. In particular, Applicant argues that Examiner does not give weight to the tour being improved in terms of usability or optimality and to the distinction between a tour and a route. During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See MPEP 2111. Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I). It is improper to import claim limitations from the specification. See MPEP 2111.01(II). Plain meaning refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art. See MPEP 2111.01(III). The only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. See MPEP 2111.01(IV). The plain meaning of optimal is the most desirable or satisfactory. See https://www.merriam-webster.com/dictionary/optimal. The plain meaning of usability is ease of use. See https://www.merriam-webster.com/dictionary/usability. The claim does not define what characteristic of the improved tour should be evaluated to determine optimality or usability for the tour. While Applicant references objective criteria detailed in the specification, those objective criteria are not imported into the claim limitations, as such importation is improper. Further, the basic terms optimality and usability do not have any other ordinary and customary meaning in the art other than their plain meaning. While Applicant may be their own lexicographer, Applicant has not provided any special definition of these terms in the specification. Examples of optimality and usability are not definitions. Accordingly, these terms are given their customary definitions. Given the broadest reasonable interpretation, all that is required is that the tour traverses each edge once and has been improved with respect to optimality or usability. A person knowing the vertices, edges, and vectors of the directed graph can create several different iterations of tours that traverse each edge. That person may then mentally compare the different iterations to select which tour iteration best satisfies an objective criteria for optimality or usability as the improved tour. Since the claim does not specify the objective criteria for objectively determining optimality or usability, the claim encompasses any criteria that could be used for determining optimality or usability. The criteria is not limited to Applicant’s distance optimization example. For example, one person may consider an optimal tour as one that minimizes distance while another person may consider an optimal tour as one with minimum turns. Examiner provided examples of criteria, e.g., maximum number of turns or traversing each edge only once, for objectively determining optimality or usability that meet the broadest reasonable interpretation of the claim limitation. A person can mentally determine several iterations of a tour that traverse every edge of the directed graph. A person can mentally evaluate the different iterations to determine which tour best satisfies the objective optimality or usability criteria. Accordingly, Applicant has properly determined the broadest reasonable interpretation of the limitation “wherein the improvement to the tour further comprises at least one of optimality and usability” and has properly applied the broadest reasonable interpretation in concluding that the limitation “generating an improved tour that entirely traverses the directed graph by traversing each edge, wherein the improvement to the tour comprises at least one of optimality and usability” may be performed mentally.
Further, Examiner has not conflated the terms “tour” and “route” in determining that the claimed operations can be performed mentally. A person may initially transform the map information to a directed graph by correlating nodes and links of a map environment to corresponding vertices and edges of a directed graph and determine vector information. This may be done mentally. Alternatively, the person may use pen and paper to create a visual aid by drawing out the grid such that the nodes and links of the grid are correlated to vertices and edges. Vector information may be correlated with each edge. Using the vertices, edge, and vector information, a person may mentally create several “tour” iterations by navigating between the vertices using the edges, such that each edge is navigated at least one time, and tracking the sequence of navigated vertices and edges. The person may select an “improved tour” by selecting the iteration that best satisfies optimality or usability. By tracking the sequence of vertices and edges while generating a tour, the user can then generate a “route” from the “tour” by using the same correlation between the nodes and links and the vertices and edges in from the transforming step in combination with the tracked sequence of vertices. Since, the nodes and links are correlated to the vertices and edges, the generated tour that navigates the sequence of vertices and edges can be used to generate the route that navigates the corresponding nodes and links. All of these steps may be performed mentally or with the aid of pen and paper.

Applicant’s argument that Examiner has not properly applied case law is not persuasive. Applicant first asserts that the processes of the current claim cannot be carried out by anything other that a computer, which is inapposite to the holding of Benson. Applicant relies on previously presented arguments that the map information being digitized and the directed graph being embodied as a data structure requires implementation by a computer. The instant claims are directly analogous to the facts of Benson. In Benson, the claims recited an algorithm for converting binary coded decimal to pure binary using a digital computer. In a first claim step, the binary coded decimal signals were stored in a re-entrant shift register. In a second step, the signals were shifted to another position in the register. Clearly, a person is not capable of storing information in a shift register of a digital computer and a person cannot merely interpret the stored signals in order to shift the signals. Based on Applicant’s argument that the claim cannot be carried out by anything but a computer, the holding in Benson should have been that the claim is not directed to an abstract idea, as a computer is necessary to store data in the shift register of the computer. Yet, the court still determined that the claims were directed to an abstract idea. The claim including elements that tie the claims to a computer does not mean that the claim is not directed to an abstract idea. The stored information in Benson was used in the subsequent claim steps, where the subsequent claims steps could be performed mentally. The digitized map information and embodying the directed graph as a data structure in the instant claims, like the data stored in the shift register in Benson, tie the claims to a digital computer. Further, like the stored information in Benson, the digitized map information is used to perform subsequent claim steps, i.e., transforming the grid to a directed graph. Saving the directed graph information as a data structure is merely another example of storing information in a computer-recognized form, e.g., digitized form, to be used in subsequent claim steps. Therefore, Examiner maintains that the claim is still directed to an abstract idea even though the claim recites the map information being digitized and the directed graph being embodied as a data structure. 
Further, Applicant asserts that the claimed techniques are born out of computer technology rather than being pre-existing human operations. In evaluating whether a claim that requires a computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. For instance, examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. See MPEP 2104(a)(2)(III)(C). The context of the claim, e.g., processes that pre-date the computer, is not determinative with respect to whether the claim recites an abstract idea. Clearly, an indication in the specification that a claimed process was performed mentally prior to the invention of computers could suggest that the computer is merely being used as a tool to perform an abstract idea. In this regard, the specification does describe that routes are conventionally manually designed. See page 4. Therefore, at least part of the claimed technique was conventionally performed manually, as admitted by Applicant in the specification. Further, the claim limitations identified as abstract ideas –  “transforming the grid to a directed graph”, “generating an improved tour”, and “generating at least one improved survey” – are all evaluation, analysis, and/or manipulation of data. Evaluation, analysis and manipulation of data are all processes that were performed prior to computers, either mentally or with an aid such as pen and paper. Computers did not create data evaluation, analysis and manipulation. Rather, the computer is merely a tool used to perform these mental processes. Applicant also states that the term “directed graph” is term of art and should not be given any meanings or interpretations beyond what is well known in the art and explicitly mentioned in the claim language. A directed graph, as known in the art, is a graph made up of a set of vertices connected by directed edges. See https://en.wikipedia.org/wiki/Directed_graph; https://mathinsight.org/definition/directed_graph; https://algs4.cs.princeton.edu/42digraph/; https://www.educative.io/answers/directed-graphs-vs-undirected-graphs. This is consistent with the claim limitation “a directed graph comprising vertices and edges. Examiner notes that a directed graph is not known in the art as a particular data structure for storing and organizing digital information, as suggested by Applicant. Given its plain meaning and status in the art, the directed graph does not have any particular association with a computer. Rather, the directed graph, being a graph, is merely a visualization tool for data, where the visualization tool includes vertices connected by edges. The graph, even as depicted mentally or with the aid of pen and paper, is a data structure for organizing vertices and directed edges regardless of whether it is used in connection with a computer. Based on the above, the abstract ideas identified by Examiner, particularly transforming the grid to a directed graph, are not born out of computer technology, as asserted by Applicant.  

Applicant’s argument that transformation of the map information demonstrates the practicality of the claims is not persuasive. After determining that a claim recites a judicial exception in Step 2A Prong One, examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception in Step 2A Prong Two. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP 2106.04(d). Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include an improvement in the functioning of a computer, or an improvement to other technology or technical field, applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, effecting a transformation or reduction of a particular article to a different state or thing, and applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.04(d)(I). Another consideration when determining whether a claim integrates a judicial exception into a practical application in Step 2A Prong Two and whether a claim recites significantly more in Step 2B is whether the claim effects a transformation or reduction of a particular article to a different state or thing. An "article" includes a physical object or substance. The physical object or substance must be particular, meaning it can be specifically identified. "Transformation" of an article means that the "article" has changed to a different state or thing. Changing to a different state or thing usually means more than simply using an article or changing the location of an article. A new or different function or use can be evidence that an article has been transformed. Purely mental processes in which thoughts or human based actions are "changed" are not considered an eligible transformation. For data, mere "manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. See MPEP 2106.05(c). Limitations that do not integrate a judicial exception into a practical application include merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea; adding insignificant extra-solution activity to the judicial exception; and generally linking the use of a judicial exception to a particular technological environment or field of use. In short, transformation or reduction of a particular article to a different state or thing is evidence of the abstract idea being integrated into a practical application under step 2A, prong two. However, the article must be a physical object or substance. 
The claimed invention does not transform an article, i.e., a physical object or substance, to another state or thing. The instant claim limitations transform a grid to a directed graph, generate an improved tour, generate at least one improved survey route, and provide the survey route. Transforming the grid to a directed graph is transforming grid data into directed graph data. Grid data and directed graph data are not physical objects or substances. Generating an improved tour is evaluating the directed graph data to generate improved tour data. Improved tour data is not a physical object or substance. Generating the improved survey route is evaluating the improved tour data to generate improved survey route data. Improved survey route data is not a physical object or substance. The survey route representing a physical trajectory is merely a representation of a route, not a physical object or substance. Providing the at least on improved survey route, given its broadest reasonable interpretation, encompasses sending a signal that includes the survey route data. Even though the survey route data is transformed into a signal that provides the survey route data, a signal carrying data is not a physical object or substance. No step in the claimed process transforms an article. Transforming data that is not useful in its current form, e.g., grid data, into useful data, e.g., the survey route, is not transforming an article.  Applicant asserts that this transformation is not abstract because there is a practical usage of the output that is not present in the input so that a new and different function is enabled. Applying or using the judicial exception in some other meaningful way is another indicator that the judicial exception is integrated into a practical application. The claim does not include an actual use or application of survey route. The survey route data having some unclaimed practical use, such as being used to traverse an actual physical space, is not an application or use of the survey route data. In summary, the claim limitations do not transform an article because the data being transformed is not a physical object or substance. Further, the claim limitations do no use or apply the judicial exception. Therefore, the claim does not integrate the judicial exceptions into a practical application.

Examiner’s Response: Applicant’s claims represent an improvement of the entire process
	Applicant’s argument that the claims represent an improvement of the entire process is not persuasive. For improvement of a technical field analysis, after the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359 (patent owner argued that the claimed email filtering system improved technology by shrinking the protection gap and mooting the volume problem, but the court disagreed because the claims themselves did not have any limitations that addressed these issues). That is, the claim must include the components or steps of the invention that provide the improvement described in the specification. However, the claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel"). The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification). In making this determination, it is critical that examiners look at the claim "as a whole," in other words, the claim should be evaluated "as an ordered combination, without ignoring the requirements of the individual steps." When performing this evaluation, examiners should be "careful to avoid oversimplifying the claims" by looking at them generally and failing to account for the specific requirements of the claims. McRO, 837 F.3d at 1313, 120 USPQ2d at 1100. See MPEP 2106.05(a). It is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. See MPEP 2106.05(a)(II). Applicant contends that the improvement is in providing an improved survey route which embodies the improvement as defined by the optimality and usability criteria. Examiner notes, however, that generating the improved survey route and the operations needed to achieve the improved survey route are identified as abstract ideas. Therefore, any improvement related to the improved survey route asserted by Applicant is an improvement in the abstract idea itself. An improvement in the abstract idea itself is not an improvement in technology. Therefore, Applicant’s claims do not represent an improvement of the entire process, i.e., an improvement in technology. 

Examiner’s Response: the claims are also a practical application
	Applicant’s argument that the claims are a practical application is not persuasive. After determining that a claim recites a judicial exception in Step 2A Prong One, examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception in Step 2A Prong Two. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP 2106.04(d). Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include an improvement in the functioning of a computer, or an improvement to other technology or technical field, applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, effecting a transformation or reduction of a particular article to a different state or thing, and applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.04(d)(I). Applicant asserts that the provided survey route themselves have use and value independent and in addition to any subsequent travels using them. However, the relevant inquiry is whether the additional elements are integrated into a practical application. Providing the survey route may have use and value, but this only establishes that the claims have some practicality. This is not the same as integrating the judicial exception into a practical application. Applicant further states that it should be recognized that the practical application is that the improved survey route does consequently improve the conducting the survey. However, the independent claims do not recite using the survey route to conduct the survey. Having a potential to improve conducting the survey route but not claiming conducting the survey using the survey route is not a use or application of the judicial exception. Using the survey route in some manner is recited in dependent claims 15, 45, and 47, which Examiner has indicated as allowable. Therefore, providing the improved survey route does not integrate the judicial exception into a practical application. Finally, Applicant suggests that providing the survey route is distinct from what is provided by different prior art techniques. However, generic computer functions are well-understood, routine and conventional activities previously known to the industry In this particular application. Receiving or transmitting data over a network are routine computer functions. The claim limitation “providing at least one survey route based at least in part on the tour” is transmitting data over a network. This limitation is a generic computer function, which is well-understood, routine and conventional activities previously known to the industry. Therefore, the claims do not amount to significantly more than the judicial exception. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14, 17-44 and 46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
	In the instant application, independent claim 1 recites “transforming the grid to a directed graph comprising vertices and edges” (e.g., creating a directed graph, either mentally or on paper, utilizing obtained map information to correlate nodes and links to vertices and edges and determining vector information for the edges), “generating an improved tour that entirely traverses the directed graph by traversing each edge, wherein the improvement to the tour comprises at least one of optimality and usability” (i.e., generating, either mentally or on paper, tour iterations that traverse each edge and selecting the tour iteration that best satisfies optimality or usability criteria) “wherein generating the improved tour further comprises identifying an edge as a bridge if traversing that edge breaks the directed graph into two unconnected graphs so that the improved tour does not traverse the identified edge”, (i.e., identifying, mentally or using pen and paper, an edge as a bridge), and “generating at least one improved survey route based at least in part on the improved tour” (i.e., generating a route, either mentally or using pen and paper, by using the same correlation between nodes and links to vertices and edges performed in the initial transformation to generate a route for traversing the nodes and links of the map information). A person may initially transform the map information to a directed graph by correlating nodes and links of a map environment to corresponding vertices and edges of a directed graph and determine vector information. This may be done mentally. Alternatively, the person may use pen and paper to create a visual aid by drawing out the grid such that the nodes and links of the grid are correlated to vertices and edges. Vector information may be correlated with each edge. Using the vertices, edge, and vector information, a person may mentally create several “tour” iterations by navigating between the vertices using the edges, such that each edge is navigated at least one time, and tracking the sequence of navigated vertices and edges. The person may select an “improved tour” by selecting the iteration that best satisfies optimality or usability. By tracking the sequence of vertices and edges while generating a tour, the user can then generate a “route” from the “tour” by using the same correlation between the nodes and links and the vertices and edges in from the transforming step in combination with the tracked sequence of vertices. Since, the nodes and links are correlated to the vertices and edges, the generated tour that navigates the sequence of vertices and edges can be used to generate the route that navigates the corresponding nodes and links. All of these steps may be performed mentally or with the aid of pen and paper. Independent claim 44 recites substantially similar limitations.  These claim limitations, when given their broadest reasonable interpretation, may be performed in the human mind or with the assistance of pen and paper.  Therefore, these limitations are abstract ideas and claims 1 and 44 are directed to a judicial exception. 
	Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
In the instant application, claims 1 and 44 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Claim 1 recites the additional elements “obtaining digitized map information for an area, wherein the map information comprises a grid of nodes and links and wherein the area comprises an indoor venue”, “wherein the directed graph is a data structure” and “providing the at least one improved survey route to improve a survey process for building fingerprint maps for the area”. Claim 44 recites substantially similar limitations. Gathering data that is used to perform the abstract idea is insignificant extra-solution activity. Insignificant extra-solution activity does not integrate the abstract idea into a practical application. Applicant has characterized the map information as previously existing map information in digital form. See REMARKS at pages 11-12. Characterized in this manner, obtaining digitized map information is just gathering map data. The obtained map information is used to perform the abstract idea – i.e., to transform the grid into a directed graph comprising vertices and edges. Therefore, obtaining digitized map information is insignificant extra-solution activity that does not integrate the abstract idea into a practical application. The area comprising an indoor venue further defines the map information but does not alter this analysis. The map information being digitized suggests a computerized or computer related source for the data but also does not alter the analysis. The limitation is still just data gathering. Providing at least one survey route, given its broadest reasonable interpretation, amounts to mere outputting of information, which is also a form of insignificant extra-solution activity. Providing the improved survey route “to improve a survey process” is an intended use that does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (i.e., building fingerprint maps). Therefore, neither of these additional elements integrate the abstract idea into a practical application. The directed graph being a data structure, as well as the map information being digitized, generally links the additional elements to a computing environment but does not apply the additional element in any meaningful way. They are merely elements that would be necessary to perform the abstract ideas using a computer. Claim 44 also recites the additional element “remote processing resources having at least one processor”. The processor is recited in the claim at a high level of generality. The processors are merely a computer used as a tool to perform the abstract idea. Therefore, claims 1 and 44 do not recite additional elements that integrate the judicial exception into a practical application of that exception.
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from a physical document, 4) electronic recordkeeping, 5) automating mental tasks, and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.
In the instant application, claims 1 and 44 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Generic computer functions are well-understood, routine and conventional activities previously known to the industry In this particular application. Receiving, processing, and storing data are routine computer functions. Receiving or transmitting data over a network is also routine computer functions. The claim limitations “obtaining digitized map information for an area, wherein the map information comprises a grid of nodes and links and wherein the area comprises an indoor venue” and “providing at least one survey route based at least in part on the tour” are receiving data and transmitting data over a network, respectively. These are generic computer functions, which are well-understood, routine and conventional activities previously known to the industry. Therefore, claims 1 and 44 do not amount to significantly more than the judicial exception. 
Based on the above analysis, claims 1 and 44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 2-13, 18-24, 38-43 and 46 recite elements that can be performed in the human mind or with the assistance of pen and paper. The claims do not recite any additional elements. Therefore, claims 2-13, 18-24, 38-43 and 46 do not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 

Claim 14 recites the additional elements “traversing the provided survey route with at least one device, wherein each device comprises an integrated sensor assembly configured to output data representing motion of the device”. Traversing the route with a device is equivalent to an instruction to apply the route using a generic computing device. Therefore, the judicial exception has not been integrated into a practical application. Further, the device itself is not used in the solution (i.e., providing a survey route as recited in the preamble of claim 1). Therefore, the device and the integrated sensor assembly of the device do no more than generally link the use of a judicial exception to a particular technological environment or field of use. Therefore, claim 14 does not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 15 recites the additional element “recording signal measurements with each device at a plurality of positions determined based at least in part on the motion data, wherein the signal measurements are at least one of wireless networking signals, radio frequency signals and magnetic field signals”. Recording of the signal measurements at a plurality of positions is not an application of the judicial exception. The plurality of positions has not been tied back to the provided survey route. Therefore, claim 15 does not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. To overcome the rejection, the examiner suggests amending the claim to recite – recording signal measurements with each device at a plurality of positions along the provided survey route, the plurality of positions determined based at least in part on the motion data, wherein the signal measurements are at least one of wireless networking signals, radio frequency signals and magnetic field signals –.

Claim 17 recites “wherein the device is one of: i) configured to be conveyed automatically; and ii) configured to be conveyed by a human”, which further defines a previous additional element but does not recite any new additional elements. Therefore, claim 17 does not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claims 25-31 and 37 recite elements that can be performed in the human mind or with the assistance of pen and paper. The claims do not recite any additional elements. Therefore, claims 2-13, 25-31 and 37 do not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 

Allowable Subject Matter
Claims 15, 16, 45 and 47-55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666